DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0072514 (Tsai).
For claim 1, Tsai figure 2 teaches a delay locked loop circuit, comprising:
a variable delay line (DCO 180) configured to delay an initial clock signal (REFCLK) to generate a delayed clock signal (CKV): and
a control circuit (DCO controller 142) connected to the variable delay line, configured to control the variable delay line to perform delay adjustment of a first mode (a coarse adjustment) and further configured to perform delay adjustment of a second mode (fine adjustment) on the variable delay line when the delayed clock signal satisfies a preset condition (after lock has been achieved and the pll is running in fine 
wherein a step value of each delay adjustment of the first mode is a first step value, a step value of each delay adjustment of the second mode is a second step value, and the second step value is greater than the first step value (the step size for the fine tuning is smaller than the step size for the coarse tuning, see para [0033]).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842